                    Case 1:18-cv-11642-VM-DCF Document 170-2 Filed 10/14/20 Page 1 of 3                                    10/14/20, 9:36 AM




 6-K 1 tv517184_6k.htm FORM 6-K




                                                        UNITED STATES
                                            SECURITIES AND EXCHANGE COMMISSION
                                                     Washington, D.C. 20549

                                                                  Form 6-K

                                               REPORT OF FOREIGN PRIVATE ISSUER
                                              PURSUANT TO RULE 13a-16 OR 15d-16 OF
                                             THE SECURITIES EXCHANGE ACT OF 1934

                                                         For the month of March 2019
                                                                  --------------

                                                     Commission File Number: 001-35145
                                                                 ----------

                                                           Link Motion Inc.
                                                               No. 4 Building
                                                         11 Heping Li East Street
                                                            Dongcheng District
                                                               Beijing 100013
                                                      The People’s Republic of China
                                                   (Address of principal executive offices)

 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.

                                                        Form 20-F !       Form 40-F "

 Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)
 (1):________________

 Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)
 (7):________________




                                                                EXHIBIT B
https://www.sec.gov/Archives/edgar/data/1509986/000114420419016009/tv517184_6k.htm                                               Page 1 of 3
                    Case 1:18-cv-11642-VM-DCF Document 170-2 Filed 10/14/20 Page 2 of 3                                   10/14/20, 9:36 AM




 ITEM 1.03           BANKRUPTCY OR RECEIVERSHIP.


 On February 1, 2019, the United States District Court for the Southern District of New York appointed Robert W. Seiden as the
 Receiver over Link Motion, Inc. in the matter captioned Baliga v. Link Motion, Inc., case number 1:18-cv-11642.

 On March 5, 2019, the Deputy High Court Judge Maurellet SC of the High Court of the Hong Kong Special Administrative Region
 Court of the First Instance, appointed the Receiver Robert W. Seiden and Ms. Lau Wu Kwai King of KLC Corporate Advisory and
 Recovery Limited as “joint and several receivers of the assets of the 1st Defendant [Link Motion, Inc.] in Hong Kong until further
 order of the Court in the matter captioned In The Matter Of an application for interim relief pursuant to Section 21M of the High Court
 Ordinance (Cap. 4) BETWEEN Robert W. Seiden (IN HIS CAPACITY AS TEMPORARY RECEIVER OF LINK MOTION INC.). and
 LINK MOTION INC. [1st Defendant], VINCENT WENYONG SHI [2nd Defendant], JIA LIAN [3rd Defendant], XIAO YU [4th
 Defendant].


 ITEM 5.02           DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; APPOINTMENT OF CERTAIN OFFICERS.


 On March 14, 2019, Robert W. Seiden, as Receiver over Link Motion, Inc., exercised his authority granted by the United States
 District Court for the Southern District of New York to remove Mr. Wenyong “Vincent” Shi as Chairman and Chief Executive Officer,
 and appoint Mr. Lilin “Francis” Guo as his replacement, subject to the laws of the Cayman Islands.




https://www.sec.gov/Archives/edgar/data/1509986/000114420419016009/tv517184_6k.htm                                              Page 2 of 3
                    Case 1:18-cv-11642-VM-DCF Document 170-2 Filed 10/14/20 Page 3 of 3                                    10/14/20, 9:36 AM




                                                                SIGNATURES

           Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on
 its behalf by the undersigned, thereunto duly authorized.

                                                                                     Link Motion Inc.


                                                                                     By:    /s/ Robert W. Seiden, Esq.
                                                                                     Name: Robert W. Seiden, Esq.
                                                                                     Title: Court Appointed Receiver

 Date: March 26, 2019




https://www.sec.gov/Archives/edgar/data/1509986/000114420419016009/tv517184_6k.htm                                               Page 3 of 3
